Citation Nr: 0944599	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  94-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for neutropenia.

2.  Entitlement to service connection for a left hip 
disability.



WITNESS AT HEARING ON APPEAL

Appellant








ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 
1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from 
rating decisions from the Boston, Massachusetts, Regional 
Office (RO).  

The Veteran testified before a Board Member (now Veteran's 
Law Judge) in March 1999.  The Veterans Law Judge has since 
retired from the Board.  In October 2009 the Veteran 
indicated that he did not want a new hearing with a current 
Veterans Law Judge.

In July 1999 the Board remanded the issues of entitlement to 
an increased rating for residuals of a rhinoplasty, a claim 
of service connection for a dental condition due to dental 
trauma; and "entitlement to compensation benefits under 
38 U.S.C.A. § 1151."  This last issue referred to claims for 
compensation for a left leg and back condition.

Subsequent to the 1999 remand, the Veteran perfected or began 
appeals with regard to a number of other issues.  In May 
2008, the Veteran was granted a total rating for compensation 
based on individual unemployability (TDIU), effective in 
December 2007.

In April 2009, the RO issued a statement of the case with 
regard to the issues of entitlement to an increased rating 
for a left knee disability and compensation under the 
provisions of 38 U.S.C.A. § 1151 for neutropenia.  

In May 2009, the Veteran submitted a written statement in 
which he indicated that he wanted to withdraw his appeal, and 
that the only issues he wished to pursue were entitlement to 
compensation for a left hip disability, and entitlement to an 
automobile benefit.

In the May 2008 and April 2009, rating decisions the RO 
denied entitlement to an automobile or adaptation grant.  In 
his May 2009 statement the veteran wrote that the claim for 
auto benefits was still pending.  He did not express 
disagreement with, or a desire for, appellate review of any 
RO decision.  The Veteran is advised to submit a notice of 
disagreement if he wishes to appeal the April 2009 decision.

Barring receipt of a notice of disagreement, the Veteran's 
statement could be construed as a new claim for automobile 
benefits.  This issue is referred to the agency of original 
jurisdiction (AOJ) for adjudication.

Notwithstanding the Veteran's May 2009 statement, the RO 
subsequently certified the issue of entitlement to 
compensation for neutropenia as being on appeal to the Board.  
Because the RO has taken actions that would lead the Veteran 
to believe that this issue is still on appeal, the Board will 
accept jurisdiction over that issue.  See Percy v. Shinseki, 
23 Vet. App. 37 (2009).

With regard to the remaining issues, other than service 
connection for a left hip disability; the Veteran has 
exercised his right to withdraw the pending appeals prior to 
promulgation of a decision by the Board.  38 C.F.R. § 20.204 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran asserts that he is entitled to VA benefits 
pursuant to 38 U.S.C.A. § 1151 for EFGR neutropenia, which he 
alleges is the result of surgeries performed by VA, 
specifically a April 1996 left total hip replacement 
procedure, which resulted in a lengthening of his left leg.  
The Veteran is currently receiving VA benefits pursuant to 38 
U.S.C.A. § 1151 for the lengthening of his left leg.

In March 2009, the Veteran underwent a VA examination to 
determine whether his neutropenia disorder was caused by the 
1996 left hip replacement surgery.  A VA physician opined 
that within the scope of her knowledge, a leg lengthening 
surgery with metal prostheses did not cause neutropenia.  The 
physician also indicated that she was not a hematologist, and 
recommended that the case be referred to a hematologist for 
an opinion.  VA is generally required to undertake additional 
examinations suggested by a VA examiner.  Daves v. Nicholson, 
21 Vet. App. 46 (2007).  The recommended opinion has not yet 
been obtained from a hematologist.

The Veteran has not yet received VCAA notice regarding his 
claim.  The current provisions of 38 U.S.C.A. § 1151, as 
amended by Pub. L. No. 104-204, require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  This notice 
should be furnished prior to appellate review.

The Veteran filed claims for service connection for left hip 
and left hand conditions in June 2007.  The RO denied all of 
the claims in a November 2007 rating decision, followed by a 
timely NOD from the Veteran.  The RO has not yet issued a 
statement of the case (SOC) on these matters.  The Board is 
required to remand this issue so that the SOC can be issued.  
Manlincon v. West, 12 Vet. App. 238, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a corrective VCAA 
notice that tells the Veteran of the 
evidence needed to substantiate a claim 
for benefits under 38 C.F.R. § 1151, 
effective as of October 1, 1997.

2.  The AOJ should ensure that any consent 
for the 1996 hip replacement surgery is 
associated with the claims file.

3.  The AOJ should schedule the Veteran 
for a VA examination by a hematologist to 
determine whether the Veteran has 
neutropenia as the result of negligence, 
carelessness, lack of proper skill, error 
in judgment, or similar instance of fault 
or an event not reasonably foreseeable.  
The claims folder must be sent to the 
examiner for review; consideration of such 
should be reflected in the examination 
report.

The physician should provide an opinion as 
to whether it is at least as likely as not  
(50 percent probability or more) that the 
Veteran's current neutropenia was caused 
or worsened as the result of his 1996 left 
total hip replacement surgery.  If so, the 
physician should state whether the cause 
of the disability or increase in 
disability was an event not reasonably 
foreseeable, or was carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA.  A rationale for all 
opinions should be provided. 

The Veteran is advised that failure to 
report for a scheduled VA examination 
without good cause may result in the 
denial of his claim.

4.  An SOC should be issued for the claim 
of service connection for service 
connection for a left hip disability.  
This issue should not be certified to the 
Board unless the Veteran submits a 
sufficient substantive appeal.

5.  If any claim, for which an appeal has 
been perfected, is not granted, an SSOC 
should be issued, before the record is 
returned to the Board, if otherwise in 
order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




